COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER ON MOTION FOR RECONSIDERATION EN BANC




Cause numbers:            01-20-00477-CR, 01-20-00478-CR, and 01-20-00479-CR

Style:                     In re The State of Texas ex rel. Brian W. Wice, Relator


Type of motion:            Motion for reconsideration en banc

Party filing motion:       Relator


         IT IS ORDERED that the motion for reconsideration en banc is denied.




Judge’s signature: __/s/ Julie Countiss_______________________
                   Acting for the En Banc Court

Date: September 9, 2021

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman,
Landau, Hightower, Countiss, Rivas-Molloy, and Guerra. Justice Farris not
participating.

Goodman, J., dissenting from the denial of en banc reconsideration for reasons stated
in his concurring and dissenting opinion.

Guerra, J., dissenting from the denial of en banc reconsideration with separate
opinion.